Citation Nr: 1022182	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  09-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
epididymitis. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In August 2009, the Veteran, sitting at the RO, testified 
during a hearing conducted via video conference, with the 
undersigned sitting at the Board's main office in Washington, 
D.C.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran seeks a rating in excess of 30 percent for his 
service-connected epididymitis.  Service connection for this 
condition was granted in a November 1977 rating decision, 
based on a finding of chronic recurring pain in the left 
epididymis area resulting from a hydrocelectomy that the 
Veteran underwent during his active military service.  The 
Veteran also has a separate noncompensable rating for a 
residual scar from the same in-service hydrocelectomy.  

During his August 2009 Board hearing, the Veteran testified 
that earlier in 2009 he underwent an electromyography/nerve 
conduction (EMG/NCV) study at the VA Medical Center (VAMC) in 
Syracuse, New York, and was told by a VA medical 
assistant/technician that he had a nerve problem in his 
genital area that might be related to his in-service 
hydrocelectomy.  See hearing transcript at page 6.  However, 
there are no VA medical records in the claims file dated 
after December 2008, thus further development is needed.

The Veteran also testified that, following his EMG/NCV, he 
was prescribed gabapentin for genital pain and that a VA 
urologist told him that a procedure to cut or shave the 
nerves might further relieve his symptoms.  Id. at 7-8.

A review of the record reveals that the Veteran underwent VA 
genitourinary examinations in January 2007 and June 2008 and 
a VA examination of his left hydrocelectomy scar in December 
2007.  During those VA examinations, it was noted that the 
Veteran took gabapentin for his epididymitis and underwent a 
May 2006 scrotal ultrasound that was negative for any 
abnormalities.  Additionally, the December 2007 VA 
examination report regarding the Veteran's scars is to the 
effect that his internal scar was a residual of his in-
service hydrocelectomy and was at least as likely as not the 
cause his chronic genital pain.  The June 2008 VA examiner 
indicated that the exact nature of the Veteran's 
"pain/damage" from the in-service hydrocelectomy could not 
be determined without resorting to speculation.  
Nevertheless, this VA examiner opined that the residuals of 
the Veteran's hydrocelectomy could include, but not be 
inclusive of, neuropathic pain, scar tissue, or adhesion.

In view of the clinical evidence of record and the Veteran's 
hearing testimony, it remains unclear to the Board whether 
his report of undergoing an "EMG/nerve conduction study" 
was a reference to the May 2006 scrotal ultrasound or 
whether, following his most recent VA examinations, he 
underwent additional VA medical tests for his service-
connected disability that are not presently reflected in the 
claims folder.  As noted above, the Veteran's claims file 
does not include any VA medical records dated after December 
2008.   Accordingly, the Board finds that a remand is 
necessary to obtain any outstanding VA medical records dated 
after December 2008 prior to appellate consideration of the 
Veteran's claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding 
the Veteran's treatment at the VAMC in 
Syracuse, New York, for the period from 
December 2008 to the present, to 
particularly include records of any 
EMG/nerve conduction study or scrotal 
ultrasound performed in 2009.  All efforts 
to obtain these medical records should be 
documented, and if any records are 
unavailable, the Veteran and his 
representative should be so advised in 
writing.

2.  Then, readjudicate the claim on 
appeal.  If the determination remains 
adverse to the appellant, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond before the files are returned to 
the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


